Citation Nr: 1640748	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-31 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a thyroid condition that manifests in alternating periods of hyperthyroidism and hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986, from November 1990 to May 1991, and from August 2006 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 

FINDING OF FACT

The Veteran has been diagnosed with a thyroid disorder that has been previously found to be related to a period of service and more recently has been found to manifest in alternating periods of hyperthyroidism and hypothyroidism.


CONCLUSION OF LAW

The criteria for service connection for a thyroid condition that manifests in alternating periods of hyperthyroidism and hypothyroidism have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted service connection for hypothyroidism in September 2007.  In November 2007, he was diagnosed by a physician at a VA facility with hyperthyroidism, and he filed a claim for hyperthyroidism in February 2008.  It would seem axiomatic that a person could not have both hypothyroidism and hyperthyroidism concurrently, as such, the Board obtained an expert medical opinion from an endocrinologist.  The doctor was asked what the appropriate clinical diagnosis was for the disease/condition impacting the Veteran's thyroid; and whether it was at least as likely as not (50 percent or greater) that the Veteran's hyperthyroidism a continuation of a disease process which was initially manifested as hypothyroidism?  Why or why not?  In December 2015, the doctor wrote that the most appropriate diagnosis for the Veteran's thyroid condition was Hashimoto's thyroiditis.  She then found that this was a progression from the condition that was initially service connected as hypothyroidism.  The article she cited to explained that Hashimoto's thyroiditis, primary myxedema, and Graves' disease were different expressions of a basically similar autoimmune process.

Based on this conclusion, the Board believes that service connection is in fact warranted for the Veteran's thyroid disorder, whether it is diagnosed as Graves' disease, Hashimoto's thyroiditis, hypothyroidism, or hyperthyroidism.  However, in doing so, it is not the intention of this decision to assign the Veteran a second compensable disability.  Rather, the Board is recognizing that the Veteran has a single underlying thyroid condition which has alternated between hyperthyroidism and hypothyroidism in the past, and that the thyroid condition should be evaluated based on its manifestations (whether as, for example, hypothyroidism or hyperthyroidism) during the course of the appeal under the appropriate schedular rating criteria.  To the extent that the Veteran's thyroid condition manifests hypothyroidism it shall be evaluated pursuant to the criteria for hypothyroidism; to the extent that it manifests in hyperthyroidism it shall be evaluated pursuant to the criteria of hyperthyroidism.


ORDER

Service connection for a thyroid condition that manifests in alternating periods of hyperthyroidism and hypothyroidism is granted; subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


